Exhibit 10.4

 

EXECUTION COPY

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is made as of February 18, 2005, by and
among Vistula Communications Services, Inc., a Delaware corporation (the
“Company”), Indigo Securities, LLC, a Delaware limited liability company
(“Indigo”) the purchasers signatory hereto (each a “Purchaser” and together the
“Purchasers”), and Feldman Weinstein LLP, with an address at 420 Lexington
Avenue, New York, New York 10170-0002 (the “Escrow Agent”).  Capitalized terms
used but not defined herein shall have the meanings set forth in the Securities
Purchase Agreement referred to in the first recital.

 

W I T N E S S E T H:

 

WHEREAS, the Purchasers will be purchasing from the Company, severally and not
jointly with the other Purchasers, in the aggregate, up to $10,000,000 in the
aggregate, principal amount of 8% Senior Convertible Debentures (the
“Debentures”) on each Closing Date and Warrants as set forth in the Securities
Purchase Agreement (the “Purchase Agreement”) dated the date hereof between the
Purchasers and the Company, which securities will be issued under the terms
contained herein and in the Purchase Agreement; and

 

WHEREAS, it is intended that the purchase of the securities be consummated in
accordance with the requirements set forth in Regulation D promulgated under the
Securities Act of 1933, as amended; and

 

WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the Subscription Amounts in escrow until the Escrow Agent has received the
Release Notice in the form attached hereto from the Company and Indigo;

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:

 


ARTICLE 1

 


TERMS OF THE ESCROW

 


1.1.                              THE PARTIES HEREBY AGREE TO ESTABLISH AN
ESCROW ACCOUNT WITH THE ESCROW AGENT WHEREBY THE ESCROW AGENT SHALL HOLD THE
FUNDS FOR THE PURCHASE OF UP TO $10,000,000 IN THE AGGREGATE OF DEBENTURES AND
WARRANTS AS CONTEMPLATED BY THE PURCHASE AGREEMENT.


 


1.2.                              UPON THE ESCROW AGENT’S RECEIPT OF THE
AGGREGATE SUBSCRIPTION AMOUNTS FOR EACH CLOSING INTO ITS MASTER ESCROW ACCOUNT,
TOGETHER WITH EXECUTED COUNTERPARTS OF THIS AGREEMENT, THE PURCHASE AGREEMENT
AND THE REGISTRATION RIGHTS AGREEMENT, IT SHALL TELEPHONICALLY ADVISE THE
COMPANY, OR THE COMPANY’S DESIGNATED ATTORNEY OR AGENT AND INDIGO, OF THE AMOUNT
OF FUNDS IT HAS RECEIVED INTO ITS MASTER ESCROW ACCOUNT.

 

1

--------------------------------------------------------------------------------


 


1.3.                              WIRE TRANSFERS TO THE ESCROW AGENT SHALL BE
MADE AS FOLLOWS:


 

STERLING NATIONAL BANK
622 3RD AVENUE
NEW YORK, NY 10017
ACCOUNT NAME:  FELDMAN WEINSTEIN LLP
ABA ROUTING NO: 026007773
ACCT NO: 0814180101
REMARK:  VISTULA/[FUND NAME]

 


1.4                                 THE COMPANY, PROMPTLY FOLLOWING BEING
ADVISED BY THE ESCROW AGENT THAT THE ESCROW AGENT HAS RECEIVED THE SUBSCRIPTION
AMOUNTS FOR EACH CLOSING ALONG WITH FACSIMILE COPIES OF COUNTERPART SIGNATURE
PAGES OF THE PURCHASE AGREEMENT, REGISTRATION RIGHTS AGREEMENT AND THIS
AGREEMENT FROM EACH PURCHASER, SHALL DELIVER TO THE ESCROW AGENT THE
CERTIFICATES OR INSTRUMENT EVIDENCING THE SECURITIES TO BE ISSUED TO EACH
PURCHASER AT EACH CLOSING TOGETHER WITH:


 

(A)                                  THE COMPANY’S EXECUTED COUNTERPART OF THE
PURCHASE AGREEMENT;

 

(B)                                 THE COMPANY’S EXECUTED COUNTERPART OF THE
REGISTRATION RIGHTS AGREEMENT;

 

(C)                                  THE EXECUTED OPINION OF COMPANY COUNSEL, IN
THE FORM OF EXHIBIT D TO THE PURCHASE AGREEMENT; AND

 

(D)                                 THE COMPANY’S ORIGINAL EXECUTED COUNTERPART
OF THIS ESCROW AGREEMENT.

 


1.5                                 IN THE EVENT THAT THE FOREGOING ITEMS ARE
NOT IN THE ESCROW AGENT’S POSSESSION WITHIN FIVE (5) TRADING DAYS OF THE ESCROW
AGENT NOTIFYING THE COMPANY THAT THE ESCROW AGENT HAS CUSTODY OF THE
SUBSCRIPTION AMOUNT FOR EACH CLOSING, THEN EACH PURCHASER SHALL HAVE THE RIGHT
TO DEMAND THE RETURN OF THEIR PORTION OF THE SUBSCRIPTION AMOUNT.


 


1.6                                 ONCE THE ESCROW AGENT RECEIVES A RELEASE
NOTICE IN THE FORM ATTACHED HERETO AS EXHIBIT X (THE “RELEASE NOTICE”) EXECUTED
BY THE COMPANY AND INDIGO IT SHALL WIRE THE AGGREGATE SUBSCRIPTION AMOUNTS PER
THE WRITTEN INSTRUCTIONS OF THE COMPANY AND INDIGO CONTAINED IN THE RELEASE
NOTICE.


 


1.7                                 WIRE TRANSFERS TO THE COMPANY SHALL BE MADE
PURSUANT TO WRITTEN INSTRUCTIONS FROM THE COMPANY PROVIDED TO THE ESCROW AGENT
ON THE DATE OF THE PURCHASE AGREEMENT.


 


1.8                                 ONCE THE FUNDS (AS SET FORTH ABOVE) HAVE
BEEN SENT PER THE RELEASE NOTICE INSTRUCTIONS, THE ESCROW AGENT SHALL THEN
ARRANGE TO HAVE THE PURCHASE AGREEMENT, THE DEBENTURES, THE REGISTRATION RIGHTS
AGREEMENT, THE ESCROW AGREEMENT, THE WARRANTS, AND THE OPINION OF COUNSEL
DELIVERED TO THE APPROPRIATE PARTIES.

 

2

--------------------------------------------------------------------------------


 


ARTICLE II

 


MISCELLANEOUS

 


2.1                                 NO WAIVER OR ANY BREACH OF ANY COVENANT OR
PROVISION HEREIN CONTAINED SHALL BE DEEMED A WAIVER OF ANY PRECEDING OR
SUCCEEDING BREACH THEREOF, OR OF ANY OTHER COVENANT OR PROVISION HEREIN
CONTAINED.  NO EXTENSION OF TIME FOR PERFORMANCE OF ANY OBLIGATION OR ACT SHALL
BE DEEMED AN EXTENSION OF THE TIME FOR PERFORMANCE OF ANY OTHER OBLIGATION OR
ACT.


 


2.2                                 ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED
OR PERMITTED HEREUNDER SHALL BE IN WRITING, AND SHALL BE SENT AS SET FORTH IN
THE PURCHASE AGREEMENT.


 


2.3                                 THIS ESCROW AGREEMENT SHALL BE BINDING UPON
AND SHALL INURE TO THE BENEFIT OF THE PERMITTED SUCCESSORS AND PERMITTED ASSIGNS
OF THE PARTIES HERETO.


 


2.4                                 THIS ESCROW AGREEMENT IS THE FINAL
EXPRESSION OF, AND CONTAINS THE ENTIRE AGREEMENT BETWEEN, THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR UNDERSTANDINGS
WITH RESPECT THERETO.  THIS ESCROW AGREEMENT MAY NOT BE MODIFIED, CHANGED,
SUPPLEMENTED OR TERMINATED, NOR MAY ANY OBLIGATIONS HEREUNDER BE WAIVED, EXCEPT
BY WRITTEN INSTRUMENT SIGNED BY THE PARTIES TO BE CHARGED OR BY ITS AGENT DULY
AUTHORIZED IN WRITING OR AS OTHERWISE EXPRESSLY PERMITTED HEREIN.


 


2.5                                 WHENEVER REQUIRED BY THE CONTEXT OF THIS
ESCROW AGREEMENT, THE SINGULAR SHALL INCLUDE THE PLURAL AND MASCULINE SHALL
INCLUDE THE FEMININE.  THIS ESCROW AGREEMENT SHALL NOT BE CONSTRUED AS IF IT HAD
BEEN PREPARED BY ONE OF THE PARTIES, BUT RATHER AS IF ALL PARTIES HAD PREPARED
THE SAME.  UNLESS OTHERWISE INDICATED, ALL REFERENCES TO ARTICLES ARE TO THIS
ESCROW AGREEMENT.


 


2.6                                 THE PARTIES HERETO EXPRESSLY AGREE THAT THIS
ESCROW AGREEMENT SHALL BE GOVERNED BY, INTERPRETED UNDER AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  ANY ACTION TO
ENFORCE, ARISING OUT OF, OR RELATING IN ANY WAY TO, ANY PROVISIONS OF THIS
ESCROW AGREEMENT SHALL ONLY BE BROUGHT IN A STATE OR FEDERAL COURT SITTING IN
NEW YORK CITY.


 


2.7                                 THE ESCROW AGENT’S DUTIES HEREUNDER MAY BE
ALTERED, AMENDED, MODIFIED OR REVOKED ONLY BY A WRITING SIGNED BY THE COMPANY,
EACH PURCHASER AND THE ESCROW AGENT.


 


2.8                                 THE ESCROW AGENT SHALL BE OBLIGATED ONLY FOR
THE PERFORMANCE OF SUCH DUTIES AS ARE SPECIFICALLY SET FORTH HEREIN AND MAY RELY
AND SHALL BE PROTECTED IN RELYING OR REFRAINING FROM ACTING ON ANY INSTRUMENT
REASONABLY BELIEVED BY THE ESCROW AGENT TO BE GENUINE AND TO HAVE BEEN SIGNED OR
PRESENTED BY THE PROPER PARTY OR PARTIES.  THE ESCROW AGENT SHALL NOT BE
PERSONALLY LIABLE FOR ANY ACT THE ESCROW AGENT MAY DO OR OMIT TO DO HEREUNDER AS
THE ESCROW AGENT WHILE ACTING IN GOOD FAITH AND IN THE ABSENCE OF GROSS
NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT, AND ANY ACT DONE OR OMITTED BY THE
ESCROW AGENT PURSUANT TO THE ADVICE OF THE ESCROW AGENT’S ATTORNEYS-AT-LAW SHALL
BE CONCLUSIVE EVIDENCE OF SUCH GOOD FAITH, IN THE ABSENCE OF GROSS NEGLIGENCE,
FRAUD AND WILLFUL MISCONDUCT.


 


2.9                                 THE ESCROW AGENT IS HEREBY EXPRESSLY
AUTHORIZED TO DISREGARD ANY AND ALL WARNINGS GIVEN BY ANY OF THE PARTIES HERETO
OR BY ANY OTHER PERSON OR CORPORATION, EXCEPTING ONLY

 

3

--------------------------------------------------------------------------------


 


ORDERS OR PROCESS OF COURTS OF LAW AND IS HEREBY EXPRESSLY AUTHORIZED TO COMPLY
WITH AND OBEY ORDERS, JUDGMENTS OR DECREES OF ANY COURT.  IN CASE THE ESCROW
AGENT OBEYS OR COMPLIES WITH ANY SUCH ORDER, JUDGMENT OR DECREE, THE ESCROW
AGENT SHALL NOT BE LIABLE TO ANY OF THE PARTIES HERETO OR TO ANY OTHER PERSON,
FIRM OR CORPORATION BY REASON OF SUCH DECREE BEING SUBSEQUENTLY REVERSED,
MODIFIED, ANNULLED, SET ASIDE, VACATED OR FOUND TO HAVE BEEN ENTERED WITHOUT
JURISDICTION.


 


2.10                           THE ESCROW AGENT SHALL NOT BE LIABLE IN ANY
RESPECT ON ACCOUNT OF THE IDENTITY, AUTHORIZATION OR RIGHTS OF THE PARTIES
EXECUTING OR DELIVERING OR PURPORTING TO EXECUTE OR DELIVER THE PURCHASE
AGREEMENT OR ANY DOCUMENTS OR PAPERS DEPOSITED OR CALLED FOR THEREUNDER IN THE
ABSENCE OF GROSS NEGLIGENCE, FRAUD AND WILLFUL MISCONDUCT.


 


2.11                           THE ESCROW AGENT SHALL BE ENTITLED TO EMPLOY SUCH
LEGAL COUNSEL AND OTHER EXPERTS AS THE ESCROW AGENT MAY DEEM NECESSARY PROPERLY
TO ADVISE THE ESCROW AGENT IN CONNECTION WITH THE ESCROW AGENT’S DUTIES
HEREUNDER, MAY RELY UPON THE ADVICE OF SUCH COUNSEL, AND MAY PAY SUCH COUNSEL
REASONABLE COMPENSATION; PROVIDED THAT THE COSTS OF SUCH COMPENSATION SHALL BE
BORNE BY THE ESCROW AGENT.  THE ESCROW AGENT HAS ACTED AS LEGAL COUNSEL FOR
BUSHIDO, AND MAY CONTINUE TO ACT AS LEGAL COUNSEL FOR BUSHIDO FROM TIME TO TIME,
NOTWITHSTANDING ITS DUTIES AS THE ESCROW AGENT HEREUNDER.  THE COMPANY AND THE
PURCHASERS CONSENT TO THE ESCROW AGENT SERVING AS ESCROW AGENT HEREUNDER AND AS
LEGAL COUNSEL FOR BUSHIDO AND WAIVES ANY CLAIM THAT SUCH REPRESENTATION
REPRESENTS A CONFLICT OF INTEREST ON THE PART OF THE ESCROW AGENT.  THE COMPANY
AND THE PURCHASERS UNDERSTAND THAT BUSHIDO AND THE ESCROW AGENT ARE RELYING
EXPLICITLY ON THE FOREGOING PROVISION IN ENTERING INTO THIS ESCROW AGREEMENT.


 


2.12                           THE ESCROW AGENT’S RESPONSIBILITIES AS ESCROW
AGENT HEREUNDER SHALL TERMINATE IF THE ESCROW AGENT SHALL RESIGN BY GIVING
WRITTEN NOTICE TO THE COMPANY AND THE PURCHASERS.  IN THE EVENT OF ANY SUCH
RESIGNATION, THE PURCHASERS AND THE COMPANY SHALL APPOINT A SUCCESSOR ESCROW
AGENT AND THE ESCROW AGENT SHALL DELIVER TO SUCH SUCCESSOR ESCROW AGENT ANY
ESCROW FUNDS AND OTHER DOCUMENTS HELD BY THE ESCROW AGENT.


 


2.13                           IF THE ESCROW AGENT REASONABLY REQUIRES OTHER OR
FURTHER INSTRUMENTS IN CONNECTION WITH THIS ESCROW AGREEMENT OR OBLIGATIONS IN
RESPECT HERETO, THE NECESSARY PARTIES HERETO SHALL JOIN IN FURNISHING SUCH
INSTRUMENTS.


 


2.14                           IT IS UNDERSTOOD AND AGREED THAT SHOULD ANY
DISPUTE ARISE WITH RESPECT TO THE DELIVERY AND/OR OWNERSHIP OR RIGHT OF
POSSESSION OF THE DOCUMENTS OR THE ESCROW FUNDS HELD BY THE ESCROW AGENT
HEREUNDER, THE ESCROW AGENT IS AUTHORIZED AND DIRECTED IN THE ESCROW AGENT’S
SOLE DISCRETION (1) TO RETAIN IN THE ESCROW AGENT’S POSSESSION WITHOUT LIABILITY
TO ANYONE ALL OR ANY PART OF SAID DOCUMENTS OR THE ESCROW FUNDS UNTIL SUCH
DISPUTES SHALL HAVE BEEN SETTLED EITHER BY MUTUAL WRITTEN AGREEMENT OF THE
PARTIES CONCERNED OR BY A FINAL ORDER, DECREE OR JUDGMENT OR A COURT OF
COMPETENT JURISDICTION AFTER THE TIME FOR APPEAL HAS EXPIRED AND NO APPEAL HAS
BEEN PERFECTED, BUT THE ESCROW AGENT SHALL BE UNDER NO DUTY WHATSOEVER TO
INSTITUTE OR DEFEND ANY SUCH PROCEEDINGS OR (2) TO DELIVER THE ESCROW FUNDS AND
ANY OTHER PROPERTY AND DOCUMENTS HELD BY THE ESCROW AGENT HEREUNDER TO A STATE
OR FEDERAL COURT HAVING COMPETENT SUBJECT MATTER JURISDICTION AND LOCATED IN THE
CITY OF NEW YORK IN ACCORDANCE WITH THE APPLICABLE PROCEDURE THEREFORE

 

4

--------------------------------------------------------------------------------


 


2.15                           THE COMPANY AND EACH PURCHASER AGREE JOINTLY AND
SEVERALLY TO INDEMNIFY AND HOLD HARMLESS THE ESCROW AGENT AND ITS PARTNERS,
EMPLOYEES, AGENTS AND REPRESENTATIVES FROM ANY AND ALL CLAIMS, LIABILITIES,
COSTS OR EXPENSES IN ANY WAY ARISING FROM OR RELATING TO THE DUTIES OR
PERFORMANCE OF THE ESCROW AGENT HEREUNDER OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY THE PURCHASE AGREEMENT OTHER THAN ANY SUCH CLAIM, LIABILITY, COST
OR EXPENSE TO THE EXTENT THE SAME SHALL HAVE BEEN DETERMINED BY FINAL,
UNAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT OF THE ESCROW AGENT.

 

************************

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.

 

VISTULA COMMUNICATIONS SERVICES, INC.

 

 

By:

 /s/ Rupert Galliers-Pratt

 

 

Name:

Rupert Galliers-Pratt

 

 

Title:

Chairman

 

 

 

INDIGO SECURITIES LLC

 

 

By:

 /s/ Eric Brachfeld

 

 

Name:

Eric Brachfeld

 

 

Title:

Managing Member

 

 

ESCROW AGENT:

 

FELDMAN WEINSTEIN LLP

 

 

By:

 /s/ Joseph Smith

 

 

Name:

Joseph Smith

 

 

Title:

Authorized Signatory

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF PURCHASERS TO VISTULA ESCROW AGREEMENT]

 

Name of Investing Entity:

Bushido Capital Master Fund, L.P.

 

Signature of Authorized Signatory of Investing Entity:

 /s/ Christopher Rossman

 

Name of Authorized Signatory:

       Christopher Rossman

 

Title of Authorized Signatory:

          Managing Director

 

[SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF PURCHASERS TO VISTULA ESCROW AGREEMENT]

 

Name of Investing Entity:

Oxford Capital Management LLC

 

Signature of Authorized Signatory of Investing Entity:

 /s/ Joel T. Comiteau

 

Name of Authorized Signatory:

       Joel T. Comiteau

 

Title of Authorized Signatory:

          President

 

 [SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF PURCHASERS TO VISTULA ESCROW AGREEMENT]

 

Name of Investing Entity:

Stratford Partners, L.P.

 

Signature of Authorized Signatory of Investing Entity:

 /s/ Mark Fain

 

Name of Authorized Signatory:

       Mark Fain

 

Title of Authorized Signatory:

          General Partner

 

[SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF PURCHASERS TO VISTULA ESCROW AGREEMENT]

 

Name of Investing Entity:

Gryphon Master Fund, L.P.

 

Signature of Authorized Signatory of Investing Entity:

 /s/ E.B. Lyon IV

 

Name of Authorized Signatory:

       E.B. Lyon IV

 

Title of Authorized Signatory:

          Authorized Agent

 

[SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF PURCHASERS TO VISTULA ESCROW AGREEMENT]

 

Name of Investing Entity:

GSSF Master Fund, LP

 

Signature of Authorized Signatory of Investing Entity:

 /s/ E.B. Lyon IV

 

Name of Authorized Signatory:

       E.B. Lyon IV

 

Title of Authorized Signatory:

          Authorized Agent

 

[SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF PURCHASERS TO VISTULA ESCROW AGREEMENT]

 

Name of Investing Entity:

Little Wing LP

 

Signature of Authorized Signatory of Investing Entity:

 /s/ Parker L. Quillen

 

Name of Authorized Signatory:

       Parker L. Quillen

 

Title of Authorized Signatory:

          President of Quilcap, Quilcap as General Partner

 

[SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF PURCHASERS TO VISTULA ESCROW AGREEMENT]

 

Name of Investing Entity:

Gamma Opportunity Capital Partners, LP

 

Signature of Authorized Signatory of Investing Entity:

 /s/ Jonathan P. Knight

 

Name of Authorized Signatory:

       Jonathan P. Knight

 

Title of Authorized Signatory:

          President/Director

 

[SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF PURCHASERS TO VISTULA ESCROW AGREEMENT]

 

Name of Investing Entity:

Tradewinds Fund Ltd.

 

Signature of Authorized Signatory of Investing Entity:

 /s/ Parker L. Quillen

 

Name of Authorized Signatory:

       Parker L. Quillen

 

Title of Authorized Signatory:

          President of Quilcap, Quilcap as Investment Manager

 

[SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF PURCHASERS TO VISTULA ESCROW AGREEMENT]

 

Name of Investing Entity:

Professional Traders Fund, LLC

 

Signature of Authorized Signatory of Investing Entity:

 /s/ [illegible]

 

Name of Authorized Signatory:

   [illegible]

 

Title of Authorized Signatory:

      Manager

 

[SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

--------------------------------------------------------------------------------


 

Exhibit X to
Escrow Agreement

RELEASE NOTICE

 

The UNDERSIGNED, pursuant to the Escrow Agreement, dated as of February 18,
2005, among Vistula Communications Services, Inc., a Delaware corporation,
Indigo Securities, LLC, a Delaware limited liability company and the Purchasers
signatory thereto and Feldman Weinstein LLP, as Escrow Agent (the “Escrow
Agreement”; capitalized terms used herein and not defined shall have the meaning
ascribed to such terms in the Escrow Agreement), hereby notify the Escrow Agent
that each of the conditions precedent to the purchase and sale of the Securities
set forth in the Securities Purchase Agreement have been satisfied.  The Company
and Indigo (on behalf of Purchasers) hereby confirm that all of their respective
representations and warranties contained in the Purchase Agreement remain true
and correct and authorize the release by the Escrow Agent of the funds and
documents to be released at each Closing as described in the Escrow Agreement.
This Release Notice shall not be effective until executed by the Company and
Indigo.

 

This Release Notice may be signed in one or more counterparts, each of which
shall be deemed an original.

 

IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of this 18th day of February, 2005.

 

 

 

VISTULA COMMUNICATIONS SERVICES, INC.

 

 

 

 

 

By:

/s/ Rupert Galliers-Pratt

 

 

 

Name:

Rupert Galliers-Pratt

 

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

 

 

INDIGO SECURITIES, LLC,
on behalf of Purchasers

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Brachfeld

 

 

 

Name:

Eric Brachfeld

 

 

 

Title:

Managing Member

 

 

[SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

--------------------------------------------------------------------------------